 

 

Exhibit 10.2

[CONFIDENTIAL TREATMENT REQUESTED] /*/ INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

PATENT LICENSE AGREEMENT

This Agreement is made by and between

BRACCO INTERNATIONAL BV, a corporation duly organized and existing under the
laws of The Netherlands, having its registered office at Strawinskylaan 3051,
1077 ZX Amsterdam, (hereinafter referred to as “BRACCO”)

and

ACUSPHERE INC., a corporation organized and existing under the laws of the State
of Delaware, U.S.A (hereinafter referred to as “ACUS”)

ACUS and BRACCO may each be alternatively referred to herein individually as a
“Party” or collectively as the “Parties”)

WHEREAS, BRACCO owns or controls certain patent rights pertinent to ultrasound
contrast agents;

WHEREAS, ACUS wishes to obtain licenses under the patent rights specified
hereinafter and BRACCO is willing to grant such licenses on the terms and
conditions as set forth hereinafter.

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, the Parties agree as follows:


ARTICLE 1
DEFINITIONS

As used in the Agreement, terms referred to in the singular shall include the
plural (and vice versa) unless the express terms or context herein clearly
require otherwise, and the following terms shall have the following meanings:

1.01                           “Agreement” shall mean this present document and
all Exhibits attached hereto and signed or initialled by the Parties hereto, all
of which Exhibits form an integral part hereof.

1.02                          “ACUS Net Sales” shall mean the amounts invoiced
on the sales of Licensed Product carried out in the Territory  by ACUS, its
Subsidiaries, and its Sub-Licensees under this


--------------------------------------------------------------------------------




 

Agreement other than Nycomed Danmark APS (“Nycomed”)  to independent, unrelated
third parties in bona fide arms’ length transactions, less (i) trade, cash and
quantity discount; (ii) refunds, credits or other write-offs, (iii) sales taxes
(excluding taxes paid on net income), and government mandated rebates and (iv),
two percent (2%) flat deduction to cover shipping and freight charges and any
other expenses and deduction not otherwise accounted for. Except pursuant to
paragraph (iv) above, any and all deductions used in the calculation of ACUS Net
Sales are allowable only to the extent that they have actually  been included in
the amounts invoiced or otherwise charged or granted on the sales of Licensed
Products.

With respect to the sales of Licensed Product carried out in by Nycomed in the
countries covered by the license agreement at present in force between ACUS and
Nycomed and that are listed in Exhibit 2.01, ACUS Net Sales shall be the net
sales reported by Nycomed to ACUS according to the terms set forth in the
license agreement between ACUS and Nycomed, provided that any and all deductions
used in the calculation of such net sales are allowable only to the extent that
they have actually been included in the amounts invoiced or otherwise charged or
granted on the sales of Licensed Products.

1.03         “Effective Date” shall mean the date of the last signature of the
Agreement

1.04         “Field” shall mean ultrasound diagnostic imaging

1.05                           “Licensed Patents” shall mean the patents and
patent applications listed in Exhibit 1.05

1.06                           “Licensed Product” shall mean AI-700, an
ultrasound contrast agent in the form of [CONFIDENTIAL TREATMENT REQUESTED] /*/

1.07                          “Sub-Licensees” shall mean Nycomed,  any Permitted
Sublicensee to which a sub-license is granted under this Agreement and any other
third party, selected by ACUS and approved by BRACCO pursuant to Section 2.01,
granted with a sub-license under this Agreement.

1.08                          “Subsidiaries” shall mean any corporation, company
or other entity of which more than fifty per cent (50%) of the issued and
outstanding capital, or of which more than fifty per cent (50%) of the power to
vote for the election of the directors, or more than fifty per cent (50%) of
which, in the case of a non-stock-issuing entity, is owned or controlled,
directly or indirectly, by BRACCO or by ACUS, but only for as long as such
ownership or control exists.

1.09                          “Permitted Assignee” shall mean any corporation,
company, person or entity, other than the companies listed on Exhibit 1.08
hereto and their respective Subsidiaries, less than US $ 5,000,000.00 (five
million) of whose revenues in the most recent fiscal year were provided by sales
of diagnostic imaging agents (excluding revenues derived from the contract
manufacturing of diagnostic imaging agents on behalf of third parties where the
contract manufacturer does not actively market or sell the diagnostic imaging
agent to end-users), including those corporations, companies or entities to whom
the assignment has been approved by BRACCO according to the procedure set forth
in Section 6.02 (b) hereunder.

2


--------------------------------------------------------------------------------




 

1.10                          “Permitted Sublicensee” shall mean any
corporation, company, person or entity, other than  the companies listed on
Exhibit 1.08 hereto and their respective Subsidiaries, less than US $
5,000,000.00 (five million) of whose revenues in the most recent fiscal year
were provided by sales of diagnostic imaging agents (excluding revenues derived
from the contract manufacturing of diagnostic imaging agents on behalf of third
parties where the contract manufacturer does not actively market or sell the
diagnostic imaging agent to end-users).

1.11                          “Valid Claim” means a claim of any pending patent
application and/or any issued and unexpired Licensed Patent which has not
lapsed, become abandoned or been held revoked, invalid, or unenforceable by a
decision of a court or administrative or government authority or agency of
competent jurisdiction from which no appeal can be or has been taken within the
time allowed for such appeal, and which has not been admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise.

1.12                          “Territory” shall mean any country in the world
where a Valid Claim exists. Exhibit 1.09 lists such countries at the time of the
execution of the Agreement.

Article 2
Licenses

2.01                           Subject to the terms and conditions provided for
in the Agreement, BRACCO hereby grants to ACUS and its Subsidiaries a
non-exclusive, indivisible, non-transferable( except as set forth herein),
license in the Territory limited to the Field, with the limited right to grant
sublicenses as set forth here below in this Section 2.01, under the Licensed
Patents to make, have made, develop, have developed, use, sell, offer to sell,
import and distribute  the Licensed Products.

ACUS shall have the right to grant a sublicense under the Licensed Patents to
Nycomed Danmark APS  for the countries covered by the license agreement at
present in force between ACUS and Nycomed that are listed in Exhibit 2.01 and
that are part of the Territory. Acusphere shall have the right to grant a
sub-license under the Licensed Patents to a Permitted Sublicensee without
Bracco’s prior approval. In such a case ACUS shall timely communicate to BRACCO
the name of such Permitted Sublicenses and the pertaining countries covered by
the Permitted Sublicensee. If ACUS wishes to  sublicense the  Licensed Patents
in any country of the Territory through a third party that is not a Permitted
Sublicensee, ACUS shall request the prior written approval of BRACCO to
sublicense the Licensed Patents to such third party, which approval shall not be
unreasonably withheld or delayed.  Requests for consent shall be made by ACUS,
and BRACCO shall respond, as set forth in Section 6.02, below. Sub-licences
hereunder shall not be inconsistent with the terms of this Agreement, shall not
include the right to grant further sub-licences under the Licensed Patents and
shall automatically and immediately terminate upon termination of the Agreement.

2.02                        Upon payment by ACUS under Section 3.02 below of an
aggregate amount of royalties (including the 50% of the amounts paid pursuant to
Section 3.01 (a) (iii) and (iv) credited

3


--------------------------------------------------------------------------------




as advance royalties under Section 3.01(b)) equal to Euro 10,000,000.00 (ten
millions), the licenses granted under this Agreement shall be deemed fully
paid-up as far as royalty payment is concerned and, subject to ACUS’s fulfilment
with the terms of this Agreement and provisions set forth in Section 6.02, shall
thereafter be  irrevocable.

Article 3

Consideration

3.01                           Milestones. (a) In consideration of the rights
and license granted hereunder with respect to the Licensed Patents, ACUS shall
pay to BRACCO:

(i)                                     non-refundable sum of Euro 500,000.00
(five hundred thousand) in immediately available funds within five business days
after the signature of the Agreement;

(ii)                                  non-refundable sum of [CONFIDENTIAL
TREATMENT REQUESTED] /*/ in immediately available funds within five business
days after the acceptance by FDA (US Food and Drug Administration) of NDA (New
Drug Approval) filing package relating to the Licensed Product;

(iii)                               non-refundable sum of [CONFIDENTIAL
TREATMENT REQUESTED] /*/ in immediately available funds within five business
days after the obtainment in the first country in Europe of the marketing
approval relating to the Licensed Product;

(iv)                              non refundable sum of [CONFIDENTIAL TREATMENT
REQUESTED] /*/ in immediately available funds within five business days after
the obtainment in USA of the marketing approval relating to the Licensed
Product.

The above amounts shall be net of any imposed tax, duty etc.

(b) The parties acknowledge and agree that the 50% (fifty per cent) of the sum
that ACUS will pay to BRACCO pursuant to paragraphs 3.01 (a) (iii) and (iv)
above shall be considered as advance royalty payment to be off-set against
future royalty payments due by ACUS to BRACCO pursuant to Section 3.02 (a)
below, according to the mechanism set forth in Section 3.02 (b).

3.02                          Royalties. (a) In further consideration of the
license granted in Article 2 hereof, during the term of the Agreement ACUS shall
pay BRACCO a royalty in an amount equal to:

(i)                                                       until such time as the
total cumulative amount of ACUS Net Sales (“Cumulative Net Sales”) equals
[CONFIDENTIAL TREATMENT REQUESTED] /*/, [CONFIDENTIAL TREATMENT REQUESTED] /*/ %
of ACUS Net Sales;

(ii)                                                    from the time that
Cumulative Net Sales are greater than [CONFIDENTIAL TREATMENT REQUESTED] /*/
until they equal [CONFIDENTIAL TREATMENT REQUESTED] /*/, [CONFIDENTIAL TREATMENT
REQUESTED] /*/ % of ACUS Net Sales;

4


--------------------------------------------------------------------------------




 

(iii)                                                 at all times after
Cumulative Net Sales have reached [CONFIDENTIAL TREATMENT REQUESTED] /*/,
[CONFIDENTIAL TREATMENT REQUESTED] /*/ % of ACUS Net Sales.

(b) The parties acknowledge and agree that ACUS shall be entitled to terminate
the payment of the royalty when the total amount of royalty paid by ACUS to
BRACCO (including amounts paid pursuant to Section 6.02 (a)) has reached . As a
consequence of the credit against future royalties provided for in Section 3.01
(b), then

(i) ACUS shall be entitled to terminate the payment of the royalty when the
total amount of royalty paid by ACUS to BRACCO has reached [CONFIDENTIAL
TREATMENT REQUESTED] /*/ in case ACUS has already paid to BRACCO the amount
provided for in either Section 3.01 (a) (iii) or 3.01 (a) (iv)

(ii) ACUS shall be entitled to terminate the payment of the royalty when the
total amount of royalty paid by ACUS to BRACCO has reached [CONFIDENTIAL
TREATMENT REQUESTED] /*/, in case ACUS has already paid to BRACCO the amounts
provided for in both Section 3.01 (a) (iii) and 3.01 (a) (iv).

3.03                           Payments. During the term of the Agreement,
within sixty (60) days after the end of each calendar quarter following the
first sale of the Licensed Product in the market, ACUS shall submit to BRACCO a
written statement, according to the model attached in Exhibit 3.03, identifying
the number of Licensed Products sold in the relating calendar quarter for which
royalties are payable and the amount of royalties due according to Section 3.02
above. Concurrent with the submission of royalties statement, ACUS shall pay to
BRACCO the full amount of royalties shown thereon. For royalties based on Net
Sales of Nycomed, ACUS shall have 75 days after the end of each calendar quarter
to provide such report and payment.

ACUS shall pay to BRACCO in Euro to the account of BRACCO specified in Exhibit
3.03 or such other account as designated by BRACCO, all in accordance with the
instructions by BRACCO as may be modified from time to time, and by the due
dates of the written statements of Section 3.03, the royalties due as specified
in such written statements. Net Sales denominated in local currencies shall be
converted in Euro using the exchange rate fixed by the European Central Bank on
the last business day of the relevant calendar quarter.

3.04                           Records. In order that the royalties and
statements provided for in this Article 3 may be verified, ACUS shall keep
complete and accurate books and records relating to all receipts of ACUS Net
Sales by or for it and/or its Subsidiaries, sub-licensee and/or distributors,
for a period of three (3) years following such sales or other disposals. Upon
seven (7) days prior written notice to ACUS, BRACCO shall have the right to
inspect the books and records of ACUS and/or its Subsidiaries from time to time,
in order to verify the correctness of the aforementioned royalty statements. Any
such inspection shall take place no more than once in each calendar year and
shall be conducted by an independent auditor selected by BRACCO and reasonably
accepted by ACUS. ACUS shall willingly co-operate and provide all such
assistance in connection with such inspection as BRACCO and/or its
representatives may reasonably require. Such independent auditor shall agree to
maintain the confidentiality of ACUS books and records, it being

5


--------------------------------------------------------------------------------




 

understood that the only information that he shall be entitled to disclose to
BRACCO shall be his conclusions regarding whether the aforementioned royalty
statements were correct and, if not, in what respects they were incorrect.

The inspection shall be conducted at BRACCO’ own expense, provided that in the
event that any underpayment of the monies actually due is established, in
addition to ACUS’s obligation promptly to make up for such underpayment
increased by the interest according to Article 3.05, the cost of the inspection
shall be borne by ACUS, without prejudice to any other claim or remedy as BRACCO
may have under the Agreement or under applicable law.  BRACCO’ right of
inspection as set out in this Article 3.04 shall survive termination or
expiration of this Agreement for a period of 3 years.

ACUS agrees to furnish whatever additional information BRACCO may reasonably
request from time to time in order to enable BRACCO to ascertain ACUS Net Sales
and the amount of royalties payable.

3.05                           Interest. If ACUS does not pay any amount due by
the dates specified in Articles 3.01 and 3.03, such amounts shall automatically
accrue interest on a daily basis at the yearly rate of EURIBOR three months plus
150 basis points calculated from the due date until the date of payment.

3.06                          Termination.  The obligation of ACUS to pay
royalties hereunder shall terminate for each country concurrently with the
expiration or termination of the last applicable Valid Claim of the Licensed
Patents in such country in which the Licensed Product is developed, made, used
or sold.

3.07                          Taxes.  All payments due hereunder shall be paid
after deducting any taxes or other fees which may be imposed on such payments by
any government (other than taxes payable by ACUS on its income).  Any
withholding tax required to be withheld by ACUS on royalty payments under the
laws of any country on behalf of BRACCO will be timely paid by ACUS to the
appropriate governmental authority, and ACUS will furnish BRACCO with proof of
payment of such tax.  If at any time legal restrictions prevent the prompt
remittance of part or all of any payments owed by ACUS to BRACCO hereunder with
respect to any country, payment shall be made through any lawful means or
methods that may be available, and as ACUS shall reasonably determine is
appropriate.

Article 4

Term and Termination

4.01                          This Agreement shall be effective as from the
Effective Date and, unless terminated earlier pursuant to Article 4.02, Article
4.03, Article 6.02 or Article 6.05, shall remain in force and effect until the
date of expiration of the last to expire of Valid Claim of the Licensed Patents
in each country.

4.02                          In the event of a material breach of or a material
failure to perform any of the obligations set forth in the Agreement by ACUS or
BRACCO or any of their respective Subsidiaries, the non-breaching Party shall
have the right to terminate the Agreement forthwith by notice in writing,
provided that it has given written notice to the other Party describing the

6


--------------------------------------------------------------------------------




 

details of the alleged breach or failure and such breach or failure is not
corrected within thirty (30) days after written notice describing such breach or
failure has been given by the non-breaching Party.

4.03                          If a Party enters into a proceeding relating to
dissolution, files a voluntary petition in bankruptcy, seeks any court or
governmental protection from creditors or makes any assignment for creditors, or
should an order be entered pursuant to any law relating to bankruptcy or
insolvency appointing a receiver or trustee for such Party, the other Party may
give written notice terminating the Agreement and the Agreement shall then be
terminated in accordance with the notice; provided that in no event shall BRACCO
take any action seeking to terminate or modify the Agreement by reason of or in
connection with its dissolution or bankruptcy, or any other act taken, or
occurrence or event incurred, by BRACCO as described in this Article 4.03.

4.04                           The following rights and obligations shall
survive any termination of the Agreement to the degree necessary to permit their
fulfilment or discharge:

(a)                                  BRACCO’ right to receive or recover and
ACUS’s obligation to pay royalties on Net Sales made prior to the date of such
termination as well as any applicable interest accrued or to accrue for payment
at the time of termination, and

(b)                                 the inspection rights pursuant to Article
3.04 for so long as any amount payable under Section 3.02 remains unpaid; and

(c)                                  the confidentiality obligations of Article
6.06.

Article 5

Representations and Warranties; Limitation of Liability

5.01                          Representations and Warranties of ACUS.  ACUS
hereby represents and warrants (a) that it has been duly organized, and is
validly existing and in good standing as a corporation under the laws of the
State of Delaware, (b) that it has all requisite power and authority to enter
into this Agreement, (c) that this Agreement has been duly authorized, executed
and delivered by ACUS, (d) that this Agreement is a valid, binding and
enforceable agreement of ACUS,  (e) that entering into and performing this
Agreement will not conflict with or violate any other agreement or understanding
of ACUS, (f) that it and its Subsidiaries are not involved in any pending action
or procedure to oppose or challenge the validity of any of the Licensed Patents.

5.02                          Representations and Warranties of BRACCO.  BRACCO
hereby represents and warrants (a) that this Agreement has been duly authorized,
executed and delivered by BRACCO, (b) that this Agreement is a valid, binding
and enforceable agreement of BRACCO, (c) that entering into and performing this
Agreement will not conflict with or violate any other agreement or understanding
of BRACCO, (d) that there is no pending or in writing threatened claim or
litigation challenging or questioning the validity of, ownership or rights under
the Licensed Patents, and (e) that BRACCO has good and title to the Licensed
Patents, free and clear of any liens, pledges or encumbrances of any
description. Based upon

7


--------------------------------------------------------------------------------




the definition of the Licensed Product included herein, which ACUS hereby
represents and warrants is an accurate and complete (where “complete” is
intended to the extent to support the following representations and warrants of
BRACCO) description of its product AI-700, BRACCO represents and warrants that,
to the best of its knowledge, Exhibit 1.05 lists all patents and patent
applications now owned or controlled by BRACCO that contain Valid Claims that
would be infringed by the manufacture, use or sale of  the Licensed Product in
any jurisdiction.

5.03                       EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE V,
NEITHER ACUS NOR BRACCO MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO THE LICENSED PRODUCTS, THE LICENSED PATENTS, THE
LICENSED TECHNOLOGY, OR ANY OTHER MATTER RELATED TO THIS AGREEMENT.  WITHOUT
LIMITATION OF THE FOREGOING, ACUS AND BRACCO EACH EXPRESSLY DISCLAIM ALL IMPLIED
WARRANTIES OF MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE.

5.04                          Except as specifically set forth in the Agreement,
BRACCO makes no warranties or representations relating to the manufacture,
purchase, sell or use of the Licensed Products, whether express or implied (by
statute or otherwise), and all warranties implied by law or otherwise are
specifically excluded.

5.05                          ACUS shall hold harmless and keep indemnified
BRACCO and its Subsidiaries with respect to any and all claims, and costs and
expenses incurred as a result of defending such claims, by third parties against
BRACCO and/or its Subsidiaries relating to or arising from the development,
manufacture, purchase, sale or use by ACUS and/or its Subsidiaries,
Sub-licensees of any Licensed Product.

Article 6

Miscellaneous

6.01                          The Agreement and the licenses granted herein
shall inure to the benefit of the Parties hereto and to any of their respective
Subsidiaries.  Except in connection with the sale or other disposition by ACUS
of its entire AI-700 business to a Permitted Assignee, in which case no approval
by BRACCO shall be required, neither ACUS, nor its Subsidiaries shall assign or
transfer any of its rights hereunder without the prior written consent of BRACCO
which shall not be unreasonably withheld, whether such assignment or transfer is
by way of merger, acquisition of stock or assets, contract, change of control,
operation of law, or otherwise.

6.02                          (a)            In the event ACUS desires to assign
its right under Section 6.01 hereof to a Permitted Assignee, ACUS shall promptly
inform BRACCO communicating the name of such Permitted Assignee and, at the time
of such assignment, ACUS shall pay to BRACCO an amount equal to [CONFIDENTIAL
TREATMENT REQUESTED] /*/ minus all amounts previously paid to BRACCO as
royalties hereunder (including 50% of amounts paid pursuant to Section 3.01 (a)
(iii) and (iv)).

8


--------------------------------------------------------------------------------




 

(b)           In the event that ACUS desires to market or sell the Licensed
Product in the Territory through anyone other than a Permitted Sublicensee or to
assign its rights under Section 6.01 hereof to anyone other than a Permitted
Assignee, it shall submit a request in writing to BRACCO.  Such request  shall
be delivered by registered letter anticipated by facsimile or email pursuant to
Section 6.07, and shall include the name of the proposed sublicensee or assignee
and, in the case of a sublicense, the proposed territory to be covered by such
sublicensee.  BRACCO shall have fifteen full business days after receipt of such
request to respond to ACUS, and any response refusing the requested consent
shall state the reasons for such refusal.  If BRACCO does not respond to ACUS’s
request with such reasons by 5:00 p.m., Boston Time, on the fifteenth full
business day in Boston after receipt of the request by BRACCO, it shall be
deemed to have consented to such request for all purposes hereunder.

(c)            If ACUS’ request of BRACCO’s permission according to Section 2.01
to sublicense the Licensed Patents to a third party that is not a Permitted
Sublicensee is refused by BRACCO and, notwithstanding BRACCO’s refusal, ACUS
grants any right to market or sell the Licensed Product in the Territory to such
third party, BRACCO may terminate the Agreement with respect to the particular
jurisdiction or jurisdictions within the Territory where the Licensed Product is
marketed or sold through such third party, but shall have no other remedy under
this Agreement.

(d)           If ACUS’ request of BRACCO’s permission to assign under Section
6.01 hereof its rights and obligations hereunder to a third party that is not a
Permitted Assignee is refused by  BRACCO, ACUS, within thirty (30) days from
BRACCO’s refusal, may terminate the Agreement upon payment to BRACCO of (i) an
amount equal to [CONFIDENTIAL TREATMENT REQUESTED] /*/ minus all amounts
previously paid to BRACCO as royalties hereunder (including 50% of amounts paid
pursuant to Section 3.01 (iii) and (iv)),  and (ii) an amount equal to
[CONFIDENTIAL TREATMENT REQUESTED] /*/ as additional financial compensation.  
In such event, BRACCO agrees to negotiate in good faith with such third party,
to whom ACUS has sold or otherwise disposed its entire AI-700 business, the
terms and conditions of a license agreement under the Licensed Patents.

6.03                          Nothing contained in the Agreement shall be
construed as:

(i)               a warranty or representation by BRACCO and/or its Subsidiaries
as to the validity or scope of any patent rights licensed hereunder; or,

(ii)            a warranty or representation that any manufacture, sale, lease,
use or other disposition of Licensed Products hereunder will be free from
infringement of third parties’ patent rights, or other industrial or
intellectual property rights, under which no express licenses have been granted
pursuant to the Agreement; or,

(iii)         an obligation on BRACCO and/or its Subsidiaries to file any patent
application or to secure any patent rights or maintain any patent rights in
force; or,

(iv)        an agreement to bring or prosecute actions or suits against third
parties for

9


--------------------------------------------------------------------------------




 

infringement or conferring any rights to bring or prosecute actions or suits
against third parties for infringement; or,

(v)           conferring any right upon ACUS and/or its Subsidiaries to use in
advertising, publicity or otherwise, any trademark, trade name or names, or any
contraction, abbreviation or simulation thereof, of BRACCO and/or its
Subsidiaries, except that ACUS may state that its ultrasound contrast agent
products are licensed under BRACCO’ patents; or,

(vi)        conferring upon ACUS and/or its Subsidiaries any license or other
right under any patent rights or other industrial or intellectual property
rights except for the licenses and rights expressly granted hereunder; or,

(vii)     an obligation of BRACCO and/or its Subsidiaries to furnish any
technical information or know-how to ACUS and/or its Subsidiaries.


6.04                          EACH PARTY SHALL GIVE PROMPT NOTICE TO THE OTHER
IF EITHER PARTY BECOMES AWARE OF ANY INFRINGEMENT OR THREATENED INFRINGEMENT OF
THE LICENSED PATENTS. ACUS AGREES NOT TO TAKE ANY STEPS IN, OR TO COMPROMISE ANY
LITIGATION RELATING TO THE LICENSED PATENTS, OR THREATENED OR POTENTIAL
LITIGATION, WITHOUT THE PRIOR WRITTEN CONSENT OF BRACCO.

6.05                           If ACUS, its Subsidiaries or its Sub-licensees
initiates and/or carries on any action or procedure to oppose or challenge the
validity of any of the Licensed Patents, any and all sums set forth in Article
3.01 will become immediately due and BRACCO shall be entitled at its own
discretion either to terminate the Agreement forthwith or, irrespectively of
what is provided for in Sections 3.02 (a) and 3.02 (b), to receive from ACUS a
royalty equal to [CONFIDENTIAL TREATMENT REQUESTED] /*/ % of ACUS Net Sales
until the expiration o f the Agreement.


6.06                          DURING THE TERM OF THE AGREEMENT AND FOR A PERIOD
OF FIVE (5) YEARS FOLLOWING THE EXPIRATION OR EARLIER TERMINATION HEREOF, EACH
PARTY SHALL MAINTAIN IN CONFIDENCE THE INFORMATION RECEIVED BY THE OTHER PARTY,
INCLUDING BUT NOT LIMITED TO THE ONES RELATING TO THE EXISTENCE AND TERMS OF THE
AGREEMENT, AND SHALL NOT DISCLOSE, USE OR GRANT THE USE OF SUCH INFORMATION OF
THE OTHER PARTY, EXCEPT ON A NEED-TO-KNOW BASIS TO SUCH PARTY’S OR ITS
SUBSIDIARIES’ DIRECTORS, OFFICERS AND EMPLOYEES, AND SUCH PARTY’S CONSULTANTS
AND COLLABORATORS, TO THE EXTENT SUCH DISCLOSURE IS REASONABLY NECESSARY IN
CONNECTION WITH SUCH PARTY’S ACTIVITIES AS EXPRESSLY AUTHORIZED BY THE
AGREEMENT.  TO THE EXTENT THAT DISCLOSURE TO ANY PERSON IS AUTHORIZED BY THE
AGREEMENT, PRIOR TO DISCLOSURE, A PARTY SHALL ADVISE SUCH PERSON OF THE
CONFIDENTIAL NATURE OF SUCH INFORMATION AND NOT TO DISCLOSE, USE OR GRANT THE
USE OF THE INFORMATION OF THE OTHER PARTY EXCEPT AS EXPRESSLY PERMITTED UNDER
THE AGREEMENT. THE CONFIDENTIALITY OBLIGATIONS UNDER THIS ARTICLE 6.05 SHALL NOT
APPLY TO THE EXTENT THAT A PARTY IS REQUIRED TO DISCLOSE INFORMATION BY
APPLICABLE LAW, REGULATION OR ORDER OF A GOVERNMENTAL AGENCY OR A COURT OF
COMPETENT JURISDICTION; PROVIDED, HOWEVER, THAT TO THE EXTENT PRACTICABLE, SUCH
PARTY (A) SHALL PROVIDE ADVANCE WRITTEN NOTICE THEREOF TO THE OTHER PARTY AND
CONSULT WITH THE OTHER PARTY PRIOR TO SUCH DISCLOSURE WITH RESPECT THERETO, AND
(B) SHALL PROVIDE THE OTHER PARTY WITH REASONABLE ASSISTANCE, AS REQUESTED BY

10


--------------------------------------------------------------------------------





 


THE OTHER PARTY, TO OBJECT TO ANY SUCH DISCLOSURE OR TO REQUEST CONFIDENTIAL
TREATMENT THEREOF, AND (C) SHALL TAKE REASONABLE ACTION TO AVOID AND/OR MINIMIZE
THE EXTENT OF SUCH DISCLOSURE. BRACCO UNDERSTANDS THAT PROMPTLY AFTER EXECUTION
OF THIS AGREEMENT, ACUS SHALL REPORT THE AGREEMENT PURSUANT TO A FILING OF A
REPORT ON FORM 8-K WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION
(“SEC”), WHICH REPORT SHALL INCLUDE FILING A COPY OF THIS AGREEMENT WITH THE
EXCLUSION OF THOSE SECTIONS RELATING TO THE FINANCIAL AND COMMERCIAL TERMS THAT,
UPON ACUS’ PROMPT REQUEST, THE SEC WILL ACCEPT TO MAINTAIN CONFIDENTIAL.

6.07                           Any notice or request required or permitted to be
given under or in connection with this Agreement or the subject matter hereof,
shall be deemed to have been sufficiently given when, if given to ACUS,
addressed to:

Sherri Oberg,
President and CEO
Acusphere, Inc.
500 Arsenal Street
Watertown, MA 02472
USA



Facsimile:  (617) 926-4750
Phone: (617) 648-8800

and, if given to BRACCO, addressed to:

Dr. Roberto Rettani
CEO and Managing Director
Bracco Imaging Spa
Via Egidio Folli 50
20134 Milano
Italy

Phone:      (+39) 02 21 77 28 18
Facsimile:  (+39) 02 21 77 27 71

 

copy to:

Legal Department
Bracco Spa
Via Egidio Folli 50
20134 Milano
Italy

Phone:      (+39) 02 21 77 24 31
Facsimile:  (+39) 02 21 77 27 74

11


--------------------------------------------------------------------------------




 

sent by electronic telecopy (fax) or email and, in each case, confirmed by
certified or registered mail.

Any notice, if sent properly addressed by electronic telecopy (fax) or email and
confirmed by certified or registered mail, shall be deemed made on the certified
or delivered date.

Either Party may give written notice of a change of address in the
above-mentioned way and, after notice of such change has been received, any
notice or request required to be given shall thereafter be given to such Party
at such changed address in the manner as provided above.

6.08         The Agreement shall be governed by and construed in all respects in
accordance with the Swiss law.

If a divergence or a dispute between the Parties arising out of or in connection
with this Agreement cannot be settled by them though negotiations in good faith,
such divergence or dispute shall be finally settled by a panel of three
Arbitrators, appointed one by each of the Parties and a third, who shall act as
President, either by agreement between the two Arbitrators or, in the absence of
such agreement, by the President of the Swiss Federal Tribunal.

The Party requesting arbitration shall notify the other Party of its intention
and shall at the same time indicate its own appointed Arbitrator.

The Party receiving such notice shall within 30 (thirty) days of said notice
appoint its own Arbitrator and notify the other Party thereof.

The President of the Swiss Federal Tribunal shall also proceed with the
appointment of an Arbitrator if any Party required to proceed with such an
appointment shall not have done so within the aforesaid 30 (thirty) day period,
and the President of the Swiss Federal Tribunal shall proceed in the same way in
the event that the Parties do not agree on the appointment of the third
Arbitrator.

The Arbitration shall be held in accordance with Chapter XII of the Swiss
Federal Law on Private International Law, the Parties expressly excluding all
appeal against the award of the arbitral tribunal. The seat of the Arbitration
panel shall be in Geneva, and the proceedings shall be in the English language.

6.09                         The waiver by either Party of a breach or default
of any provision of the Agreement by the other Party shall not be construed as a
waiver by such Party of any succeeding breach of the same or other provisions,
nor shall any delay or omission on the part of either Party to exercise or avail
itself of any right, power or privilege that it has or may have hereunder,
operate as a waiver of any right, power or privilege by such Party.

6. 10                        The Agreement sets forth the entire agreement and
understanding between the Parties hereto as to the subject matter hereof and
merges and supersedes all prior discussions between them and neither of the
Parties shall be bound by any conditions, definitions, warranties, waivers,
releases to the subject matter of the Agreement, other than expressly

12


--------------------------------------------------------------------------------




 

provided for herein, or as duly set forth on or subsequent to the date hereof in
writing, signed by duly authorized representatives of the Parties hereto to be
bound thereby.

6.11                           In the event that any provision of the Agreement
shall finally be determined to be unlawful or unenforceable, such provision
shall be deemed severed from the Agreement, but all other provisions of the
Agreement shall remain in full force and effect, and in substitution for any
such provision held unlawful or unenforceable, there shall be substituted a
provision of similar import reflecting the original intent of the Parties hereto
to the extent permissible under applicable law.

6.12                           The Agreement is executed in two (2)
counterparts, each of which shall constitute one original copy.

IN WITNESS WHEREOF, the Parties have executed the Agreement by their duly
authorised representative.

ACUSPHERE INC.

BRACCO INTERNATIONAL BV

 

By:

 

/s/ Sherri C. Oberg

By:

 

/s/ Diana Bracco

 

 

 

 

 

 

Name:

 

Sherri C. Oberg

Name:

 

Diana Bracco

 

 

 

 

 

 

Title:

 

President

Title:

 

Managing Director, Bracco Holdings BV

 

 

 

 

 

 

Date:

 

June 1, 2006

Date:

 

June 1, 2006

13


--------------------------------------------------------------------------------




 

EXHIBIT 1.05 - BRACCO Patents and Patent Applications.  Includes patents and
patent applications listed below and all other patents and applications claiming
priority to any of the applications listed below or any of the applications that
resulted in the below-listed patents.

[CONFIDENTIAL TREATMENT REQUESTED] /*/

14


--------------------------------------------------------------------------------




 

EXHIBIT 1.08

[CONFIDENTIAL TREATMENT REQUESTED] /*/

15


--------------------------------------------------------------------------------




 

EXHIBIT 1.09

 

Australia,

Austria,

Belgium,

Canada,

China,

Denmark,

Finland,

France,

Germany,

Great Britain,

Hungary,

Israel,

Italy,

Japan,

Netherlands,

Norway,

Republic of Korea,

Russian Federation,

Spain,

Sweden,

Switzerland,

United States of America.

16


--------------------------------------------------------------------------------




 

EXHIBIT 2.01

Albania, Andorra, Armenia, Austria, Azerbaijan, Belarus, Belgium, Bosnia and
Herzegovina, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia,
Finland, France, Georgia, Germany, Greece, Hungary, Iceland, Ireland, Italy,
Kazakhstan, Kyrgyzstan, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta,
Monaco, Netherlands, Norway, Poland, Portugal, Republic of Moldova, Romania,
Russian Federation, Slovakia, Slovenia, Spain, Sweden, Switzerland, The former
Yugoslav Republic of Macedonia, Turkey, Tadzhikistan, Turkmenistan, Ukraine,
Uzbekistan, United Kingdom and Yugoslavia.

17


--------------------------------------------------------------------------------




 

EXHIBIT 3.03

QUARTERLY SALES REPORT MODEL:  1st (2nd, 3rd, 4th) QUARTER YYYY

 

 

 

 

 

 

 

 

 

 

Sales

 

 

 

 

 

 

 

 

 

Presentation

 

 

 

 

 

Amount

 

 

 

Sales

 

 

 

Company

 

(e.g. 10ml,

 

Units

 

Local

 

in Local

 

Exchange

 

Amount

 

Country

 

[Distributor]

 

50ml etc.)

 

Sold

 

Currency

 

Currency

 

Rate

 

in Euro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Euro

 

 

 

 

 

 

Royalty Calculation:

 

 

 

 

Bracco Account:

[CONFIDENTIAL TREATMENT REQUESTED] /*/

18


--------------------------------------------------------------------------------